                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 In re: PARAQUAT PRODUCTS LIABILITY                 Case No. 3:21-md-3004-NJR
 LITIGATION
                                                    MDL No. 3004
 This Document Relates to All Cases


                         CASE MANAGEMENT ORDER NO. 8

ROSENSTENGEL, Chief Judge:

       The Court ORDERS that the following procedures shall govern the filing of motions

under Federal Rule of Civil Procedure 12(b)(6) by Defendants Syngenta Crop Protection, LLC,

and Syngenta Corporation (“Syngenta”) and Chevron U.S.A., Inc. (“Chevron”).

       1.      Current Actions. Current Actions are pending actions in which a defendant was

served with the complaint on or before August 11, 2021. Defendants shall raise any defenses and

objections under Federal Rule of Civil Procedure 12(b)(6) by motion, which shall collectively

address the Current Actions. Syngenta and Chevron may file separate motions, and each may

join or incorporate by reference the other’s motion. In keeping with the Court’s Order entered on

its electronic docket August 12, 2021, Defendants’ Rule 12(b)(6) motion(s) shall be filed on or

before September 13, 2021. Plaintiffs shall file responses on or before October 13, 2021,

collectively responding to each 12(b)(6) motion. Defendants shall file replies, if appropriate, on

or before October 27, 2021. The parties may attach to their filings one or more appendixes

specifically identifying the legal rules, defenses, and objections that apply to particular actions.

The parties’ filings shall otherwise conform to the format and page limits in Local Rule 7.1. Except

as provided herein, Defendants will not be required to answer or otherwise respond to Current

Actions until after the Court rules on the Rule 12(b)(6) motions.

       2.      Future Actions. Future Actions are pending or future actions, including cases filed

in or transferred to this Court, in which a defendant had not yet been served with a complaint on


                                           Page 1 of 2
or before August 11, 2021. For all Future Actions, Defendants’ deadlines for answering or

responding those complaints are stayed. Within 21 days of the Court’s ruling on Defendants’

initial 12(b)(6) motions, the parties shall submit a joint report about the effect of the Court’s ruling

on the remaining actions. At that time, the Court will set additional deadlines for answering and

otherwise responding to the operative claims in all remaining actions. Nothing in these

procedures will alter Defendants’ discovery obligations as set forth in other orders.

       3.      Defenses Preserved. Defendants shall not include in their initial consolidated

motions defenses or objections other than those asserted under Rule 12(b)(6). Likewise, the

inclusion of a complaint in this MDL, whether such complaint was or will be filed originally or

directly in the Southern District of Illinois, shall not constitute a determination by this Court that

jurisdiction or venue is proper in this district or in the district where a complaint was originally

filed. Nothing in this Order shall operate to waive or be construed as a waiver of any defendant’s

rights to file a motion to dismiss or motion to transfer based on improper venue, forum non

conveniens, lack of personal jurisdiction, the requirements of 28 U.S.C. §1407, Lexecon, Inc. v.

Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998), or any defense or objection other than

under Rule 12(b)(6). Such defenses are specifically preserved and not waived.

       IT IS SO ORDERED.

       DATED: September 10, 2021


                                                       ____________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                             Page 2 of 2
